DETAILED ACTION
In the Non-Final Rejection mailed 10/1/2021:
Claims 16, 18-23, 30-35, 37-39, and 45-47 were rejected.
Claims 1-15, 17, 24-29, 36, 40-43 cancelled.
Claim 44 was objected to.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 1/3/2022 has been entered:
Claims 16, 21-23, 30-31, 33-35, 39, and 44-53 are active.
Claims 1-15, 17-20, 24-29, 32, 36-38, and 40-43 are cancelled.
Claims 48-53 are new.
Response to Arguments
Applicant's arguments filed 1/3/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Imai and the remaining art of record fail to teach or suggest direct welding of a containment member and a diffuser to a base of the housing, the examiner, respectfully, disagrees because Cabrera was previously cited and shown to teach that the containment member and diffuser are directly welded to the base of the housing.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16, 21-23, 30-31, 33-35, 39, 45, and 48-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 16 recites the limitation “the pyrotechnic substance” in lines 6-7. There is insufficient antecedent basis for this limitation in the claim because a pyrotechnic substance was not previously claimed.
Claim 30 recites the limitations “a base” and “a diffuser” in lines 2-3. There is insufficient antecedent basis for these limitations in the claim because a base of the housing and a diffuser of the housing were already claimed.
Claims 33 and 34 recite the limitations “a cover” and “a main body portion” in line 2. There is insufficient antecedent basis for these limitations in the claim. It is unclear whether the cover in each of the claims is the same as the previously claimed diffuser of the housing or a component of the diffuser, or an entirely different limitation. Similarly, it is unclear whether the main body portion in each of the claims is the same as the previously claimed base or a component of the base, or an entirely different limitation. Clarification is required.
Claim 39 recites the limitations “a base” and “a diffuser” in lines 3 and 4, respectively. There is insufficient antecedent basis for these limitations in the claim because a base of the housing and a diffuser of the housing were already claimed.
Claim 45 recites the limitations “a base” and “a diffuser” in line 2. There is insufficient antecedent basis for these limitations in the claim because a base of the housing and a diffuser of the housing were already claimed.
Claims 21-23, 31, 35, and 48-50 are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 21-23, 30-31, 33, 35, 39, and 45-53 are rejected under 35 U.S.C. 103 as being unpatentable over Cornec et al. (EP 2195206 B1), herein referenced ‘Cornec’, which was provided in the IDS dated 12/14/2018, and further in view of Imai (US 2018/0304848), herein referenced ‘Imai’, and Cabrera (US 5844164), herein referenced ‘Cabrera’.
Regarding claim 16, Cornec discloses a disc-shaped pyrotechnic gas generator (1), comprising: 
a housing (2, 4) including a base and a diffuser, the diffuser including a plurality of diffusion holes (44); 
a filter (45) arranged in the housing, the filter having a central void (Fig. 1); and
a containment member (partition 3, in conjunction with the radially segmented seal described in par. 42) arranged in the housing between a pyrotechnic substance (8) and the filter (Fig. 1), the containment member configured to rupture by forming at least one petal extending into the central void of the filter (par. 42 and 56; the seal covers orifices 31 of partition 3 until the pressure increase causes the seal to yield in the form of petals); 
wherein the pyrotechnic substance is arranged in the base and retained in the base by the containment member (Fig. 1);
wherein the containment member is a metal disk (Fig. 1; par. 22) radially extending beyond the filter (Fig. 1) and includes a supported portion axially adjacent the filter and supporting the filter (Fig. 1; filter 45 engages an upper surface of partition 3, thereby defining a supported portion of the containment member) and a non-supported portion axially adjacent the central void of the filter (Fig. 1; axially below the void of filter 45 is a horizontal portion of partition 3 where orifices 31 are located and which is between the previously described supported 
However, Cornec does not expressly teach wherein the containment member is unitarily formed such that the non-supported portion is configured to rupture to form the at least one petal extending into the central void of the filter. 
Imai teaches a gas generator (1C; Figs. 15) comprising a housing (10) including a plurality of diffusion holes (11), a pyrotechnic substance (60) arranged in the housing, a filter (80) having a central void (81) arranged in the housing, and a containment member (70C) arranged in the housing between the pyrotechnic substance and the filter (Fig. 16), the containment member being a unitarily formed metal (par. 29) disk (Fig. 3; par. 20) including a supported portion (Figs. 15-16; portion of partition 70C in contact with filter 80) axially adjacent the filter and supporting the filter (Figs. 15-16) and a non-supported portion (Figs. 15-16; 70a; portion of partition 70C adjacent opening 81 of filter 80) axially adjacent the central void of the filter (Figs. 15-16), wherein the non-supported portion is configured to rupture to form the at least one petal extending into the central void of the filter (Figs. 3 and 17; par. 136).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the non-supported portion of the containment member of Cornec to rupture to form the at least one petal extending into the central void of the filter as taught by Imai in order to function as a pressure bulkhead which can withstand the thrust of gas at high temperatures and pressures generated in the combustion chamber, can maintain a high internal pressure in the combustion chamber, and thereafter can open the combustion chamber to communicate with the filter chamber when the internal pressure in the combustion chamber is sufficiently raised (Imai; par. 11 and 136-137).
Cornec also does not expressly teach wherein the containment member and the diffuser are directly welded to the base of the housing. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the containment member and the diffuser of the modified Cornec to be welded to the base of the housing as taught by Cabrera in order to obtain the known advantages of welding over other techniques for securing together metal components.
Regarding claim 21, the modified Cornec discloses wherein the plurality of diffusion holes form nozzles controlling combustion of the pyrotechnic substance (Fig. 1; par. 47 and 56).
Regarding claim 22, the modified Cornec discloses wherein a space is established between the filter and the plurality of diffusion holes (Fig. 1).
Regarding claim 23, the modified Cornec discloses wherein the space is established between a downstream surface (Fig. 1) of the filter and a wall (41) of the housing penetrated by the plurality of diffusion holes and has a thickness in an area of the plurality of diffusion holes (Fig. 1), but does not expressly teach wherein the thickness of the space in the area of the plurality of diffusion holes is at least 1 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the thickness of the space in the area of the plurality of diffusion holes to be at least 1 mm since it has been held that discovering an optimum value of a result In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 30, the modified Cornec discloses a method of assembling the gas generator according to claim 16, wherein the gas generator includes an ignition device (6) and the housing is formed of the base (2) and the diffuser (4) defining the plurality of diffusion holes, the method comprising: 
securing the ignition device to the base (par. 26; Fig. 1); 
loading the pyrotechnic substance by gravity through a base load opening (22) into the base in contact with the ignition device (par. 31; Fig. 1); 
positioning a drainage member (7) between the pyrotechnic substance and the base load opening (par. 32-33; Fig. 1); 
positioning the containment member above the drainage member and in an area of the base load opening (par. 34; Fig. 1); 
positioning the filter onto the containment member (par. 48; Fig. 1); and
welding the diffuser to the housing (Cabrera; Fig. 2; col. 7 lines 47-57) such that the filter is inserted between the containment member and a wall of the diffuser to block the base load opening with the containment member (par. 36; par. 45; Fig. 1).
Regarding claim 31, the modified Cornec discloses a drainage member (7) arranged in the housing between the pyrotechnic substance and the containment member (Fig. 1), and an ignition device (6) disposed in the housing (Fig. 1), but does not expressly teach wherein the ignition device (6) is axially spaced from the drainage member.
However, Cornec teaches another embodiment of a pyrotechnic gas generator (1; Fig. 4), comprising a housing (2, 4) including a plurality of diffusion holes (44), a pyrotechnic substance (8) arranged in the housing, a filter (45) arranged in the housing, a containment member (3) arranged in the housing between the pyrotechnic substance and the filter, a drainage member (7; Fig. 3, par. 88) arranged in the housing between the pyrotechnic substance and the containment 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to axially space the ignition device from the drainage member as a result of increasing the length of the housing of Cornec as taught by the alternative embodiment of Cornec in order to increase the internal volume of the generator, which makes it particularly well suited for equipping a safety cushion situation opposite the seat occupied by a vehicle passenger (Cornec; par. 89).
Regarding claim 33, the modified Cornec discloses wherein the diffuser of the housing includes a cover (Fig. 1; flat, horizontal wall of component 4) and the base of the housing includes a main body portion (2; Fig. 1), the filter radially extending below the cover and captured between the cover and the containment member (Fig. 1). 
Regarding claim 35, Imai, as applied above, discloses wherein a central portion of the containment member includes the at least one petal (Fig. 3) and the at least one petal contacts a radially inner side of the filter when the at least one petal extends into the void of the filter (Figs. 3 and 17; par. 136).
Regarding claim 39, the modified Cornec discloses wherein the base of the housing is on a first axial side of the containment member (Fig. 1) and the diffuser of the housing is on a second, opposite axial side of the containment member (Fig. 1), wherein the containment member is welded directly to the diffuser in a leak-proof manner (Cabrera; Fig. 2; col. 7 lines 47-57), and wherein the filter is axially captured between the diffuser and the containment member (Fig. 1). 
Regarding claim 45, the modified Cornec discloses wherein the base of the housing has an open axial end (Fig. 1) and the diffuser of the housing is secured to the base at the open axial 
Cabrera teaches a disc-shaped gas generating device (20; Fig. 2) comprising a diffuser (22) with a plurality of diffusion holes (32) therein, a base (21) attached to the diffuser such that the diffuser and the base define a housing (Fig. 2), an ignition device (24-26) and a pyrotechnic substance (28) arranged within the base (Fig. 2), and a containment member (23) in the form of a metal disk positioned between the diffuser and the base (Fig. 2), wherein the containment member is entirely disposed within the base in an axial direction (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the contamment member of the modified Cornec to be entirely disposed within the base in an axial direction as taught by Cabrera in order to secure both the diffuser and the containment member to the base with a single weld (Cabrera; col. 7 lines 44-51).
Regarding claim 46-47, Cornec discloses a disc-shaped pyrotechnic gas generator (1), comprising:
a housing (2, 4) including a base (2) and a diffuser (4) attached to an open axial end (Fig. 1) of the base, the diffuser including a plurality of diffusion holes (44);
a pyrotechnic substance (8) arranged in the housing (Fig. 1);
a filter (45) arranged in the housing, the filter having a central void (Fig. 1); and
a containment member (partition 3, in conjunction with the radially segmented seal described in par. 42) arranged in the housing between the pyrotechnic substance and the filter (Fig. 1), the containment member configured to rupture by forming at least one petal extending into the central void of the filter (par. 42 and 56; the seal covers orifices 31 of partition 3 until the pressure increase causes the seal to yield in the form of petals);
wherein the containment member is a metal disk (Fig. 1; par. 22) radially extending beyond the filter (Fig. 1) and includes a supported portion axially adjacent the filter and 
wherein the diffuser includes a radially extending flange (43) secured to the open axial end of the base (Fig. 1) and the supported portion of the containment member is axially spaced from the radially extending flange of the diffuser (Fig. 1).
However, Cornec does not expressly teach wherein the containment member is unitarily formed such that the non-supported portion is configured to rupture to form the at least one petal extending into the central void of the filter. 
Imai teaches a gas generator (1C; Figs. 15) comprising a housing (10) including a plurality of diffusion holes (11), a pyrotechnic substance (60) arranged in the housing, a filter (80) having a central void (81) arranged in the housing, and a containment member (70C) arranged in the housing between the pyrotechnic substance and the filter (Fig. 16), the containment member being a unitarily formed metal (par. 29) disk (Fig. 3; par. 20) including a supported portion (Figs. 15-16; portion of partition 70C in contact with filter 80) axially adjacent the filter and supporting the filter (Figs. 15-16) and a non-supported portion (Figs. 15-16; 70a; portion of partition 70C adjacent opening 81 of filter 80) axially adjacent the central void of the filter (Figs. 15-16), wherein the non-supported portion is configured to rupture to form the at least one petal extending into the central void of the filter (Figs. 3 and 17; par. 136).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the non-supported portion of the containment member of Cornec to rupture to form the at least one petal extending into the central void of the filter as taught by Imai in order to function as a pressure bulkhead which can withstand the thrust of gas at high 
Cornec further does not expressly teach wherein the containment member is entirely disposed within the base in an axial direction such that the supported portion of the containment member is axially set inside the base.
Cabrera teaches a disc-shaped gas generating device (20; Fig. 2) comprising a diffuser (22) with a plurality of diffusion holes (32) therein, a base (21) attached to the diffuser such that the diffuser and the base define a housing (Fig. 2), an ignition device (24-26) and a pyrotechnic substance (28) arranged within the base (Fig. 2), and a containment member (23) in the form of a metal disk positioned between the diffuser and the base (Fig. 2), wherein the containment member is entirely disposed within the base in an axial direction (Fig. 2) such that a supported portion of the containment member is axially set inside the base (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the containment member of the modified Cornec to be entirely disposed within the base in an axial direction as taught by Cabrera in order to secure both the diffuser and the containment member to the base with a single weld (Cabrera; col. 7 lines 44-51).
Cornec further does not expressly teach wherein the containment member is directly welded to the diffuser.
Cabrera teaches a disc-shaped gas generating device (20; Fig. 2) comprising a diffuser (22) with a plurality of diffusion holes (32) therein, a base (21) attached to the diffuser such that the diffuser and the base define a housing (Fig. 2), an ignition device (24-26) and a pyrotechnic substance (28) arranged within the base (Fig. 2), and a containment member (23) in the form of a metal disk positioned between the diffuser and the base (Fig. 2), wherein the components of the gas generating device may be secured to one another in any suitable manner including clamping, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the containment member and the diffuser of the modified Cornec to be welded to the base of the housing as taught by Cabrera in order to obtain the known advantages of welding over other techniques for securing together metal components.
Regarding claims 48 and 51, Cabrera, as applied above, discloses wherein the containment member is connected to the diffuser and the base of the housing at an inertia welding zone (Fig. 2).
Regarding claims 49 and 52, Cabrera, as applied above, discloses wherein an upper axial end of the base (30) and the containment member (Fig. 2) abut a radially extending portion of the diffuser (31) in the inertia welding zone (Fig. 2)
Regarding claims 50 and 53, the modified Cornec discloses wherein the pyrotechnic substance is a loose load of tablets (Fig. 1) around an ignition device (6).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Cornec et al. (EP 2195206 B1) in view of Imai (US 2018/0304848) and Cabrera (US 5844164) as applied to claim 16 above, and further in view of Ukita (US 8708368), herein referenced ‘Ukita’.
Regarding claim 34, the modified Cornec discloses wherein the diffuser of the housing includes a cover (Fig. 1; flat, horizontal wall of component 4) and the base of the housing includes a main body portion (2; Fig. 1), but does not expressly teach wherein the containment member includes an axially extending flange at an outer circumference thereof, the axially extending flange directly opposed in an axial direction by the cover.
Ukita teaches a gas generator (10) comprising a housing (11) defined by a main body portion (13) and a cover (12) comprising inwardly projecting protrusions (34), wherein within the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the containment member of the modified Cornec to include an axially extending flange at an outer circumference thereof which is directly opposed in an axial direction by the cover as taught by Ukita in order to fixedly position the containment member between the filter and the cover (Ukita; col. 9 lines 15-24).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 44 was previously objected to as being dependent upon rejected claim 16, but would be allowable if rewritten in independent form including all of the limitations of claim 16. Accordingly, applicant incorporated the limitations of claim 16 into claim 44. Additionally, claim 44 is allowable for the reasons described in the previous Office action.
Conclusion
Claims 1-15, 17-20, 24-29, 32, 36-38, and 40-43 are cancelled. Claims 16, 21-23, 30-31, 33-35, 39, and 45-53 are rejected. Claim 44 is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641